DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 6,978,062 of record).
Regarding to claim 1, Rose discloses diffractive elements and method thereof comprising steps of changing a degree of divergence of a polychromatic beam having a polychromatic spectrum by forming a first light output as a result of diffraction of said polychromatic beam at a first diffraction element (Fig.2, first diffraction grating 214), said first light output (212) 
Regarding to claim 2, Rose discloses the method according to claim 1, wherein the changing a degree of divergence of a polychromatic beam include changing the degree of divergence of the polychromatic beam that is substantially collimated, and wherein the reference axis is perpendicular to an output surface of the second diffractive element (Fig.2, 216).
Regarding to claim 6, Rose discloses the method according to claim 1, further comprising changing an angle of propagation of the second light output (222) with respect to the reference axis by reconfiguring the second diffractive element (216).
Regarding to claim 7, Rose discloses the method according to claim 6, wherein at least one of the following conditions is satisfied: a) said changing includes changing the angle of propagation of the second light output (222) while keeping the second light output (222) substantially collimated; and b) said reconfiguring includes chirping a period of a diffraction grating formed at the second diffractive element (216).
Regarding to claims 8 and 9, Rose discloses the method according to claim 6, wherein he method according to claim 1, further comprising operating the optical system (200, Fig.2) in a monostatic fashion; wherein said diffracting the first light output (218) at a second diffractive element (216) includes forming the second light output (222) that is substantially collimated.

Allowable Subject Matter
Claims 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a method for relaying a light beam through an optical system, the method comprising sequentially diffracting light of a polychromatic beam at first and second diffractive elements; wherein the second geometrical parameter is different in value from the first geometrical parameter, and wherein the second diffractive element is configured to form a second diffracted beam by diffracting the first diffracted beam and to restore a third geometrical parameter of the second diffracted beam to be equal that of the polychromatic beam while keeping a wavelength spectrum of light contained in the polychromatic beam substantially unchanged upon propagation of said light through said optical system.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 3) dynamically varying a distribution of phase across a wavefront of a light beam that has diffracted at a diffractive element, from the first and second diffractive elements, as compared to a wavefront of a light beam that is incident onto said diffractive element, by dynamically varying a geometrical characteristic of said diffractive element in real time; (claim 4) wherein any of said changing and said diffracting is effectuated via interacting of light with a two-dimensional (2D) array of micro-reflectors, wherein an operation of each of said micro-reflectors is defined by discrete spatial repositioning of such micro-reflector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872